Citation Nr: 0027693	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include L5-S1 spondylosis and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.

This appeal arose from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran's low back disorder, to include L5-S1 spondylosis 
and spondylolisthesis, had its onset during active duty.


CONCLUSION OF LAW

The veteran's low back disorder, to include L5-S1 spondylosis 
and spondylolisthesis, was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991). 

The veteran's service medical records included the report of 
his entrance examination performed in September 1955.  He 
made no complaints about his back at that time and the 
objective examination was within normal limits.  On June 6, 
1959, he complained of back pain that had been present for 
about six months.  Mild muscle spasms were noted.  A July 15, 
1959 x-ray showed evidence of spondylolysis on the right at 
the L5 level.  On August 20, 1959, he reported experiencing 
intermittent low back pain for about one and one-half years.  
Back strengthening exercises were prescribed for the 
diagnosed L5-S1 spondylolysis.  The separation examination 
conducted in September 1959 made no mention of current back 
pathology.

The veteran was seen by a private physician on November 7, 
1997.  He reported suffering from low back and right leg pain 
ever since experiencing a twisting back injury in service in 
1959.  He indicated that he had seen a physician every few 
years to see if there were treatment options available to 
him, exclusive of surgery.  The physical examination noted 
that he moved with obvious distress.  There was no evidence 
of wasting, atrophy or fasciculations in the bilateral lower 
extremities.  Forward flexion was to 95 degrees and extension 
was to 8 degrees, which resulted in right back pain and leg 
symptoms into the foot.  Rotation and side bending also 
caused pain.  The neurological evaluation was intact to 
pinprick and light touch.  An MRI showed Grade I 
spondylolisthesis of L5 on S1 with bilateral L5 
spondylolysis.  The impression was chronic low back and right 
leg pain since 1959 with clinical evidence consistent with a 
chronic mild right L5 radiculopathy.  On November 20, 1997, 
the physician reviewed the MRI findings and again diagnosed 
chronic low back and right leg pain which was intermittent 
and worsened with walking and weight bearing since 1959 with 
evidence suggesting right L5 radiculopathy.

After a careful review of the evidence of record, it is 
determined that service connection for a low back disorder, 
to include L5-S1 spondylosis and spondylolisthesis, is 
warranted.  The objective evidence of record indicates that 
the veteran was in sound condition at the time of his 
entrance onto active duty, as is supported by the normal 
examination conducted at the time of his induction.  He then 
began to suffer from back pain in June 1959.  He went to a 
private physician in November 1997, complaining of pain that 
had been present ever since a twisting injury in service in 
1959.  The examiner went on to find a direct relationship 
between his current complaints and diagnosis of a low back 
disorder, to include L5-S1 spondylosis and spondylolisthesis, 
with that inservice injury.  The record does not contain any 
evidence of an intercurrent injury or any opinion that the 
current disorder is congenital in nature.  The Board of 
Veterans' Appeals (Board) "may consider only independent 
medical evidence to support [its] findings."  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In reaching its 
decision, the Board must "point to a medical basis other 
than [its] own unsubstantiated opinion . . . ."  Id.  The 
record contains no other competent medical opinion concerning 
the relationship between the veteran's current back 
disability and the reported in-service injury.  The Board 
therefore finds that the evidence, when carefully weighed and 
after all doubt has been resolved in favor of the veteran, 
supports a grant of entitlement to service connection for the 
veteran's current back disability.


ORDER

Service connection for a low back disorder, to include L5-S1 
spondylosis and spondylolisthesis, is granted.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

